On Motion for Rehearing
The claimant has pointed out in his motion for rehearing that the opinion we have written in this case fails to disclose consideration of and action upon those points of error presented by the appellant insurer contending for reversal because of matters of evidence, specifically advancing propositions that as to certain issues there was insufficient evidence to support the entry of judgment upon answers returned by the jury, or that the evidence was against the great weight and preponderance of the evidence, etc. Certainly, claimant is entitled to have us pass upon such points of error in order that the Supreme Court, in the event of an ultimate reversal of our judgment, will not have occasion to remand the case to us for further consideration. We do pass upon and overrule all of said points of error presented to us- by the insurer. We are of the opinion that the evidence complained of is not insufficient and is not against the great weight and preponderance of other evidence in the record.
In respect to the holding that reversible error appears because of the failure of the trial court to give the specially requested issue of the insurer, we take this occasion to list certain authorities we have followed: Lieck’s Legal Trial Aid, Second Revision, p. 385, “Sole Cause from Specific Injury”; Texas General Indemnity Co. v. Scott, 1952, 152 Tex. 1, 253 S.W.2d 651; Texas Employers’ Insurance Association v. Yother, Tex.Civ.App. Fort Worth 1957, 306 S.W.2d 730, writ refused n. r. e.; and Texas Employers’ Insurance Association v. Hinkle, Tex.Civ.App., El Paso 1957, 308 S.W.2d 543, writ refused n. r. e.
The motion for rehearing is overruled.